Exhibit 10.2


ASTEA INTERNATIONAL INC.


Incentive Stock Option Agreement


Under Amended and Restated 2006 Stock Option Plan




ASTEA INTERNATIONAL INC., a Delaware corporation (the “Company”), hereby grants
this   ______ day of _______, 2010 (the “Grant Date”), to  (the “Employee”), an
option to purchase a maximum of  _________ shares (the “Option Shares”) of its
Common Stock, $.01 par value (the “Common Stock”), at the price of $_______ per
share, on the following terms and conditions:


1.           Grant Under 2006 Stock Option Plan.  This option (the “Option”) is
granted pursuant to and is governed by the Company’s Amended and Restated 2006
Stock Option Plan (the “Plan”) and, unless the context otherwise requires, terms
used herein shall have the same meaning as in the Plan.  Determinations made in
connection with this Option pursuant to the Plan shall be governed by the Plan
as it exists on this date.


2.           Grant as Incentive Stock Option; Other Options.  This Option is
intended to qualify as an incentive stock option under Section 422 of the
Internal Revenue Code of 1986 (the “Code”).  This Option is in addition to any
other options heretofore or hereafter granted to the Employee by the Company,
but a duplicate original of this instrument shall not effect the grant of
another option.


3.           Extent of Option if Employment Continues.  If the Employee has
continued to be employed by the Company (or any affiliated corporation), or
engaged as a consultant or director on the following dates, this Option may be
exercised for the number of shares set opposite the applicable date, subject to
the provisions of Section 14(b) hereof:


Prior to the first anniversary of the Grant Date
-
0% of the total Option Shares
     
One year but less than two years from the Grant Date
-
an additional 25% of the total Option Shares
     
Two years but less than three years from the Grant Date
-
an additional 25% of the total Option Shares
     
Three years but less than four years from the Grant Date
-
an additional 25% of the total Option Shares
     
Four years from the Grant Date
-
an additional 25% of the total Option Shares



The foregoing rights are cumulative and, while the Employee continues to be
employed by the Company, may be exercised up to and including the date which is
ten (10) years from the date this Option is granted.  All of the foregoing
rights are subject to Sections 4, 5 and 17, as appropriate, if the Employee
ceases to be employed by the Company or dies or becomes disabled while in the
employ of the Company.


4.           Termination of Employment.  If the Employee ceases to be employed
by the Company (or any affiliated corporation), other than by reason of death or
disability as defined in Section 5, no further installments of this Option shall
become exercisable and this Option shall terminate after the passage of ninety
(90) days from the date employment ceases, but in no event later than the
scheduled expiration date.  In such a case, the Employee’s only rights hereunder
shall be those which are properly exercised before the termination of this
Option.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Death; Disability.  If the Employee dies while in the employ of the
Company (or any affiliated corporation), this Option may be exercised, to the
extent of the number of Option Shares with respect to which the Employee could
have exercised it on the date of his or her death, by his or her estate,
personal representative or beneficiary who has acquired the Option by will or by
the laws of descent and distribution, at any time within 180 days after the date
of death, but not later than the scheduled expiration date.  If the Employee
ceases to be employed by the Company by reason of his or her disability (as
defined in the Plan), this Option may be exercised, to the extent of the number
of Option Shares with respect to which he or she could have exercised it on the
date of the termination of his or her employment, at any time within 180 days
after such termination, but not later than the scheduled expiration date.  At
the expiration of such 180-day period or the scheduled expiration date,
whichever is the earlier, this Option shall terminate and the only rights
hereunder shall be those as to which the Option was properly exercised before
such termination.


6.           Partial Exercise.  Exercise of this Option up to the extent above
stated may be made in part at any time and from time to time within the above
limits, except that this Option may not be exercised for a fraction of a share
unless such exercise is with respect to the final installment of Option Shares
subject to this Option and a fractional share (or cash in lieu thereof) must be
issued to permit the Employee to exercise completely such final
installment.  Any fractional share with respect to which an installment of this
Option cannot be exercised because of the limitation contained in the preceding
sentence shall remain subject to this Option and shall be available for later
purchase by the Employee in accordance with the terms hereof.


7.           Payment of Price.  The Option price is payable in United States
dollars only and must be paid:
 
   (a)         in cash or by personal check, or any combination of the
foregoing, equal in amount to the Option price; or
 
   (b)         in the discretion of the Board of Directors, in cash, by personal
check, by delivery of shares of the Company’s Common Stock having an aggregate
fair market value (as determined by the Board of Directors) equal to the Option
price as of the date of exercise, by delivery of a personal recourse promissory
note, through the delivery of an assignment to the Company of a sufficient
amount of the proceeds from the sale of the Common Stock acquired upon exercise
of the Option and an authorization to the broker or selling agent to pay that
amount to the Company, which sale shall be at the Employee’s direction at the
time of exercise, or by any combination of the foregoing, equal in amount to the
Option price.


Notwithstanding the foregoing, the Employee may not pay any part of the exercise
price for the Option by transferring shares of Common Stock to the Company if
such Common Stock is both subject to a substantial risk of forfeiture and not
transferable within the meaning of Section 83 of the Code.


8.           Agreement to Purchase for Investment.  By acceptance of this
Option, the Employee agrees that a purchase of Option Shares under this Option
will not be made with a view to their distribution, as that term is used in the
Securities Act of 1933, as amended (the “Securities Act”), unless in the opinion
of counsel to the Company such distribution is in compliance with or exempt from
the registration and prospectus requirements of the Securities Act and
applicable state securities laws, and the Employee agrees to sign a certificate
to such effect at the time of exercising this Option and agrees that the
certificate for the Option Shares so purchased may be inscribed with a legend to
ensure compliance with the Securities Act and applicable state securities
laws.  This section shall not apply in the event the shares of Common Stock
issuable upon exercise of this Option have been registered on a registration
statement on Form S-8 which is effective and current under the Securities Act.


9.           Method of Exercising Option.  Subject to the terms and conditions
of this Agreement, this Option may be exercised by written notice to the Chief
Financial Officer of the Company, at its Horsham, Pennsylvania office, or to
such transfer agent as the Company shall designate.  Such notice shall state the
election to exercise this Option and the number of Option Shares in respect of
which it is being exercised and shall be signed by the person or persons so
exercising this Option.  Such notice shall be accompanied by payment of the full
purchase price of such Option Shares, and the Company or its transfer agent
shall deliver a certificate or certificates representing such Option Shares as
soon as practicable after the notice shall be received.  The certificate or
certificates for the Option Shares as to which this Option shall have been so
exercised shall be registered in the name of the person or persons so exercising
this Option (or, if this Option shall be exercised by the Employee and if the
Employee shall so request in the notice exercising this Option, shall be
registered in the name of the Employee and another person jointly, with right of
survivorship) and shall be delivered as provided above to or upon the written
order of the person or persons exercising this Option.  In the event this Option
shall be exercised, pursuant to Section 5 hereof, by any person or persons other
than the Employee, such notice shall be accompanied by appropriate proof of the
right of such person or persons to exercise this Option.  All Option Shares that
shall be purchased upon the exercise of this Option as provided herein shall be
fully paid and non-assessable.
 
 
 
 

--------------------------------------------------------------------------------

 

 
10.           Option Not Transferable.  This Option is not transferable or
assignable except  by will or by the laws of descent and distribution


11.           No Obligation to Exercise Option.  The grant and acceptance of
this Option imposes no obligation on the Employee to exercise it.


12.           No Obligation to Continue Employment. The Company and any
affiliated corporations are not by the Plan or this Option obligated in any
manner to continue the Employee in its employment.


13.           No Rights as Stockholder until Exercise.  The Employee shall have
no rights as a stockholder with respect to Option Shares subject to this
Agreement until a stock certificate therefor has been issued to the Employee and
is fully paid for by the Employee.  Except as is expressly provided in the Plan
with respect to certain changes in the capitalization of the Company, no
adjustment shall be made for dividends or similar rights for which the record
date is prior to the date such stock certificate is issued.


14.           Capital Changes and Business Successions.  (a)  It is the purpose
of this Option to encourage the Employee to work for the best interests of the
Company and its stockholders.  Because, for example, that might require the
issuance of a stock dividend or stock split, or a merger with another
corporation, the purpose of this Option would not be served if such a stock
dividend, stock split, merger or similar occurrence would cause the Employee’s
rights hereunder to be diluted or terminated and thus be contrary to the
Employee’s interest.  The Plan contains extensive provisions designed to
preserve options at full value in a number of contingencies.  Therefore,
provisions in the Plan for adjustment with respect to stock subject to options
and the related provisions with respect to successors to the business of the
Company are hereby made applicable hereunder and are incorporated herein by
reference.  In the event of any stock dividend, stock split, recapitalization or
other change in the capital structure of the Company, this Option and the Option
price shall be equitably adjusted and, in lieu of issuing fractional shares upon
exercise thereof, this Option (and the corresponding Option Shares) shall be
rounded upward or downward to the nearest whole share (rounding upward for all
amounts equal to or in excess of .51).  In particular, without affecting the
generality of the foregoing, it is understood that for the purposes of
Sections 3 through 5 hereof, both inclusive, employment by the Company includes
employment by any affiliated corporation.


(b)           In anticipation of and contingent upon an Acquisition (as defined
below), all outstanding Options shall become immediately vested and exercisable
with respect to one-half of the shares subject to the Option that were not
otherwise vested and exercisable as of the date of such Acquisition (the
"Unvested Shares").  The remaining Unvested Shares subject to any Option
outstanding as of the date of the Acquisition will become vested and exercisable
on the earliest to occur of (i) the date on which the Option would otherwise
have become vested and exercisable with respect to the Unvested Shares, (ii) the
first anniversary of the Acquisition, provided the Employee holding the Option
remains continuously employed or engaged by the Company or a Related Corporation
(or the successor of either) through that anniversary, and (iii) the date,
within the twelve (12) month period following the Acquisition, on which the
Employee’s employment or other service is terminated without Cause by the
Company or a Related Corporation (or the successor of either); provided that in
no event shall the offer to a Employee of a new position within the Company or a
Related Corporation (or the successor of either) be considered a termination of
employment or other service by the Company or a Related Corporation (or the
successor of either) for purposes of this paragraph 14 so long as the offered
position is substantially similar to the position held by the Employee
immediately prior to the Acquisition as determined by the Board of Directors in
its sole discretion.


           (c)           Notwithstanding anything to the contrary set forth in
the Plan, upon or in anticipation of any Acquisition, the Board may, in its sole
and absolute discretion and without the need for the consent of any Employee,
take one or more of the following actions contingent upon the occurrence of that
Acquisition: (i) cause any or all outstanding Options held by Employees affected
by the Acquisition to become vested and immediately exercisable, in whole or in
part; (ii) cause any or all outstanding grants of Awards or authorizations of
Purchases to Employees affected by the Acquisition to become non-forfeitable, in
whole or in part; (iii) redeem any share held by a Employee acquired through an
Award or Purchase, which is affected by the Acquisition, for cash and/or other
substitute consideration with a value equal to the fair market value of a share
of Common Stock on the date of the Acquisition; or (iv) cancel any Option held
by a Employee affected by the Acquisition in exchange for cash and/or other
substitute consideration with a value equal to (A) the number of shares subject
to that Option, multiplied by (B) the amount, if any, by which the fair market
value per share on the date of the Acquisition exceeds the exercise price of
that Option; provided, that if the fair market value per share on the date of
the Acquisition does not exceed the exercise price of any such Option, the Board
may cancel that Option without any payment of consideration therefor.


 
 

--------------------------------------------------------------------------------

 
 
(d)           For purposes of the Plan, an "Acquisition" shall mean any merger,
consolidation, sale of all (or substantially all) of the assets of the Company,
or other business combination involving the sale or transfer of all (or
substantially all) of the capital stock or assets of the Company, in which the
Company is not the surviving entity, or, if it is the surviving entity, does not
survive as an operating going concern in substantially the same line of
business; provided, however, that the term "Acquisition" shall not include any
reincorporation of the Company in a different state pursuant to a migratory
merger.


15.           Disqualifying Disposition. The Employee agrees to notify the
Company in writing immediately after the Employee makes a Disqualifying
Disposition of any Option Shares received pursuant to the exercise of this
Option.  A Disqualifying Disposition is any disposition (including any sale) of
such Option Shares before the later of (a) two years after the date the Employee
was granted this Option, or (b) one year after the date the Employee acquired
Option Shares by exercising this Option.  The Employee also agrees to provide
the Company with any information which it shall request concerning any such
Disqualifying Disposition.  The Employee acknowledges that pursuant to United
States tax laws, he or she will forfeit the favorable income tax treatment
otherwise available with respect to the exercise of an incentive stock option if
he or she makes a Disqualifying Disposition of the Option Shares received on
exercise of this Option.


16.           Withholding Taxes.  If the Company in its discretion determines
that it is obligated to withhold tax with respect to a Disqualifying Disposition
(as defined in Section 15) of Common Stock received on exercise of this Option,
the Employee hereby agrees that the Company may withhold from the Employee’s
wages the appropriate amount of federal, state and local withholding taxes
attributable to such Disqualifying Disposition.  If any portion of this Option
is treated as a non-qualified option, the Employee hereby agrees that the
Company may withhold from the Employee’s wages the appropriate amount of
federal, state and local withholding taxes attributable to the Employee’s
exercise of such non-qualified option.  At the Company’s discretion, the amount
required to be withheld may be withheld in cash from such wages, or in kind
(with respect to compensation income attributable to the exercise of this
Option) from the Common Stock otherwise deliverable to the Employee on exercise
of this Option.  The Employee further agrees that, if the Company does not
withhold an amount from the Employee’s wages sufficient to satisfy the Company’s
withholding obligation, the Employee will reimburse the Company on demand, in
cash, for the amount underwithheld.


17.           No Exercise of Option if Employment Terminated for Cause.  If the
employment of the Employee is terminated for “Cause,” all Options and Awards
held by such Employee shall be forfeited and shall terminate on the date of such
termination, and no Option held by the Employee shall thereupon be exercisable
to any extent whatsoever. "Cause" is conduct, as determined by the Board of
Directors, involving one or more of the following:  (i) gross misconduct by the
Employee which is materially injurious to the Company; or (ii) the commission by
the Employee of an act of embezzlement, fraud or deliberate disregard of the
rules or policies of the Company which results in material economic loss, damage
or injury to the Company; or (iii) the unauthorized disclosure by the Employee
of any trade secret or confidential information of the Company or any third
party who has a business relationship with the Company or the violation by the
Employee of any noncompetition covenant or assignment of inventions obligation
with the Company; or (iv) the commission by the Employee of an act which induces
any customer or prospective customer of the Company to break a contract with the
Company or to decline to do business with the Company; or (v) the conviction of
the Employee of a felony involving any financial impropriety or which would
materially interfere with the Employee’s ability to perform his or her services
or otherwise be injurious to the Company; or (vi) the failure of the Employee to
perform in a material respect his or her employment, or engagement, obligations
without proper cause; or (v) such other conditions as determined by the
Committee and stated in the instrument evidencing an Option or other Stock
Right.  In making such determination, the Board of Directors shall act fairly
and in utmost good faith.  For the purposes of this paragraph 17, termination of
employment shall be deemed to occur when the Employee receives notice that his
employment is terminated, and "Company" means the Company and all Related
Corporations.


 
 

--------------------------------------------------------------------------------

 
 
18. Conditions On Issuance of Shares.  The Company's obligation to sell and
deliver shares of the Common Stock under this Plan is subject to the approval of
any governmental authority deemed by the Company’s counsel to be necessary for
the lawful authorization, issuance or sale of such shares.  Shares shall not be
issued pursuant to the exercise of an Option unless the exercise of such Option
and the issuance and delivery of such Shares pursuant thereto shall comply with
all relevant provisions of law, including, without limitation, the Securities
Act, the Exchange Act, the rules and regulations promulgated thereunder, and the
applicable requirements of any securities exchange, and shall be further subject
to the approval of counsel for the Company with respect to such compliance.  The
Company may postpone the issuance and delivery of the certificate(s)
representing the Shares for which an Option has been exercised for such period
as may be required by the Company to comply with any applicable listing
requirement of any securities exchange or any law or regulation applicable to
the issuance or delivery of such Shares.  As a condition to the exercise of an
Option, the person exercising such Option may be required to execute an
agreement with and/or make any representation and/or warranty to the Company as
may be, in the judgment of counsel to the Company, necessary or appropriate
under applicable laws or regulations.  Such representations and warranties may
include, but not be limited to, a representation and warranty that the Shares
are being purchased only for investment and without any present intention to
sell or distribute such Shares.


19.           Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the internal laws of the State of Delaware.


IN WITNESS WHEREOF the Company and the Employee have caused this instrument to
be executed, and the Employee whose signature appears below acknowledges receipt
of a copy of the Plan and acceptance of an original copy of this Agreement.



     
______________________________                                                                 
 
ASTEA INTERNATIONAL INC.
Signature of Employee
             
By:____________________________
 
 
Fredric Etskovitz
   
Chief Financial Officer
             
 
 
______________________________
   
Street Address
         
______________________________
   
City           State                   Zip Code
         
______________________________
   
Country
   

 
 
 
 

--------------------------------------------------------------------------------